Citation Nr: 1813685	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Although four issues were certified to the Board, only the issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are on appeal. Pertinently, although the Veteran checked the box on his June 2014 VA Form 9, indicating that he wished to appeal all of the issues listed on the relevant statement of the case, the Veteran clarified in writing on the same form that he was only appealing these two issues. This fact was further confirmed by the Veteran's representative at the April 2015 Board hearing. As such, the issues before the Board are as written above. 
 
The Veteran testified in April 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran currently has a bilateral sensorineural hearing loss for VA compensation purposes, and the evidence is in equipoise as to whether this disorder was shown to be chronic in service.

2. The evidence is in equipoise as to whether tinnitus is a result of in-service acoustic trauma.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases (including sensorineural hearing loss) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or in at least three of these frequencies is 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has met the current disability requirement, as the August 2010 VA examination and the private evaluation reports submitted by the Veteran show that he has bilateral hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385. The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service, as these statements are consistent with his military occupational specialty as a quarryman and an engineering equipment repairman.  Lastly, the Board finds that the evidence is in equipoise as to whether this hearing loss was shown to be chronic in service.  Hence, entitlement to service connection for bilateral hearing loss is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

Regarding the claim for service connection for tinnitus, the Board notes that the Veteran has competently and credibly testified that his tinnitus began in service. Further, as hearing loss is found to have been incurred in service, and is suggested to share an etiology with the claimed tinnitus, the Board will resolve reasonable doubt in the Veteran's favor, and find that service connection for tinnitus is also warranted.  38 U.S.C. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.
 
Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


